          Case 2:03-cv-01006-MMD-DJA Document 456 Filed 04/12/21 Page 1 of 3




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                ***
6     KEVIN JAMES LISLE,                                Case No. 2:03-cv-1006-MMD-CWH
7                                       Petitioner,                   ORDER
8            v.
9
      WILLIAM GITTERE, et al.,
10
                                    Respondents.
11

12

13          In this capital habeas corpus action, on June 20, 2019, Petitioner Kevin James
14   Lisle, who is represented by appointed counsel, filed a pro se motion to waive further
15   proceedings and voluntarily dismiss this action. (ECF No. 359.) The Court held an
16   evidentiary hearing regarding that motion on November 12 and 13, 2020. (ECF Nos. 444,
17   445.) At the evidentiary hearing, Lisle’s appointed counsel presented exhibits and
18   testimony of witnesses, including Lisle himself, concerning the issues whether Lisle was
19   competent to make the waiver and whether the waiver was knowing, intelligent and
20   voluntary. Among the issues addressed at the evidentiary hearing was the question of the
21   conditions of Lisle’s confinement on Nevada’s death row. At the conclusion of the
22   evidentiary hearing, on the afternoon of November 13, 2020, before the Court ruled on
23   Lisle’s motion, Lisle withdrew the motion. (ECF Nos. 445 (minute order), 448 (transcript).)
24          When Lisle withdrew his motion, Lisle’s counsel informed the Court that Lisle was
25   concerned that he would be subjected to retaliation in prison as a result of proceedings
26   in this habeas action. (ECF No. 448 at 152–67.) After discussion among counsel and the
27   Court, the Court stated it would accept Lisle’s withdrawal of his motion and would proceed
28   to final adjudication of Lisle’s habeas petition, and the Court stated further:
          Case 2:03-cv-01006-MMD-DJA Document 456 Filed 04/12/21 Page 2 of 3




1                  In the meantime, until that Petition is resolved, if you believe that as
            a result of you deciding to continue to pursue this case, that you are being
2           subject to some adverse treatment or retaliation, you can bring those issues
            to your attorney’s attention. They will file a report with the Court. And I would
3           determine how to proceed. It may be that I would have a hearing by phone
            with the attorneys to see what needs to be done.
4
                    And as I said, my hope is that the message will be clearly sent to
5           those involved in managing Ely State Prison that retaliation cannot occur
            because Mr. Lisle should be able to proceed in this case and pursue his
6           rights, as he is entitled to do, without fear of retaliation.
7    (Id. at 165-66; ECF No. 445 (minute order) (“Until the petition is resolve[d], if Petitioner

8    believes that he is experiencing adverse conditions or retaliation as a result of this petition,

9    he must advise counsel in writing so that counsel can file a report to the Court. The Court

10   may hold a hearing if needed.”)).)

11          On April 2, 2021, Lisle’s counsel filed a notice (ECF No. 454) stating that they had

12   received a declaration from Lisle in which he alleges adverse conditions and retaliation,

13   and Lisle’s counsel filed Lisle’s declaration (ECF No. 455-1).

14          In Lisle’s declaration, which is dated March 20, 2021, he alleges that several

15   events have occurred, and that those events have amounted to retaliation against him;

16   those events include: a temporary assignment to isolation in an infirmary cell (ECF No.

17   455-1 at 2-3); limitations on access to telephone calls (Id. at 2-3, 8-10); loss of clothing

18   and other personal items (Id. at 3, 7); transportation on High Risk Potential (“HRP”) status,

19   and other irregularities during transportation (Id. at 3, 5, 7); placement on “HRP Four Man

20   Escort” status (Id. at 3-4); limitations on food and canteen privileges (Id. at 3-5); limitations

21   on showers (Id. at 4); limitations on access to the yard (Id. at 4); and subjection to noise

22   (Id. at 7-8). The Court is concerned about all Lisle’s allegations, but notes that the

23   following are especially troubling, as these allegations, if true, amount to threat of physical

24   harm or death1:

25

26
            1Lisle  of course may seek relief under 42 U.S.C. § 1983 in a separate action if he
27
     believes the conditions about which he complains violate his constitutional rights. This
28   Court’s decision to review Lisle’s complaint about the more serious allegations should not
     affect Lisle’s pursuit of any § 1983 claims.
                                                  2
          Case 2:03-cv-01006-MMD-DJA Document 456 Filed 04/12/21 Page 3 of 3



                    Lisle alleges that around the time of the evidentiary hearing, perhaps
1           after the first day of the evidentiary hearing on November 12, 2020, he was
            placed in a cell that “had been set up with the means to commit suicide,
2           razor blades out of a razor sitting on the window [sill], lead already taken
            out of a pencil to start a fire, and a full bottle of [poisonous] liquid cleaner.”
3           (Id. at 6.)
4                    Lisle alleges that from about December 29, 2020, to about January
            8, 2021, he was extremely ill, perhaps with COVID-19, but was apparently
5           left in his cell to suffer through that illness without treatment. (Id. at 8-9.)
6                   Lisle alleges events suggesting that in February 2021 he was set up
            for it to appear to certain inmates, allegedly gang members, that he had
7           snitched on them about having contraband, perhaps telephones, leading to
            searches of their cells, and leading to Lisle being seen by them as a snitch.
8           (Id. at 10-11.)
9           The Court will schedule a hearing, to hear the parties’ positions regarding how

10   these allegations should be handled. The Court will grant Respondents an opportunity to

11   respond to Lisle’s April 2, 2021, filings, and for Lisle to reply, before the hearing.

12          It is therefore ordered that Respondents will have 14 days from the date of entry

13   of this Order to file a response to Lisle’s April 2, 2021 filings (ECF Nos. 454, 455, 455-1).

14   Lisle will then have 7 days to file a reply. The Court will issue a separate minute order to

15   schedule a virtual hearing.

16          DATED THIS 12th Day of April 2021.
17

18
                                                 MIRANDA M. DU
19                                               CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28
                                                    3
